People ex rel. Azeez v Superintendent J. Noeth (2021 NY Slip Op 02674)





People ex rel. Azeez v Superintendent J. Noeth


2021 NY Slip Op 02674


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


451 KAH 20-01349

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. ABDOOL AZEEZ, PETITIONER-APPELLANT,
vSUPERINTENDENT J. NOETH, ATTICA CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT. 


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (NORMAN P. EFFMAN OF COUNSEL), FOR PETITIONER-APPELLANT.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (PATRICK A. WOODS OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Wyoming County (Michael M. Mohun, A.J.), entered May 18, 2020 in a habeas corpus proceeding. The judgment denied the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: April 30, 2021
Mark W. Bennett
Clerk of the Court